Citation Nr: 0321106	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The appellant had active duty from September 1988 to February 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
That decision continued the denial of service connection for 
the appellant's low back disability and PTSD.  

The veteran requested a hearing that was held before the 
undersigned at the RO in September 2002.


REMAND

In a letter dated January 24, 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), of the 
evidence needed to substantiate his claim, and of what 
evidence he was responsible for obtaining.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it limited 
the time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Disabled 
American Veterans, v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In his September 2002 testimony, the veteran stated that he 
received Social Security Administration (SSA) disability 
benefits.  Additionally, he testified to ongoing treatment 
for his PTSD and chemical addiction from several private 
healthcare providers.  He also identified recent treatment 
from a neurologist for his low back condition.  Records of 
such treatment have not been obtained.  The Board notes that 
VA's duty to assist the appellant in substantiating his claim 
requires an attempt to obtain the appellant's SSA records and 
private outpatient treatment records that are not associated 
with the claims file.  


Accordingly, this case is REMANDED for the following 
development:

1.  The RO should advise the appellant 
that he has up to one year after the 
January 24, 2003 VCAA notice letter to 
respond to that letter.

2.  The RO should request all records 
concerning the appellant's award of 
disability benefits from the Social 
Security Administration.
3.  The appellant identified receiving 
treatment for his low back disability 
from Dr. Bell, a neurologist in 
Mongtomery, Alabama.  Ask the veteran to 
provide the full name and mailing address 
of Dr. Bell.  After obtaining the 
necessary consent, obtain all treatment 
records for the appellant.  
The appellant reported receiving 
treatment for PTSD from a Dr. Wilmer at 
the Hollywood Pavilion, 1201 North 37th 
Avenue, Hollywood, FL  33021 in July 
2002.  After obtaining the necessary 
consent, obtain all treatment records for 
the appellant from this facility.  
The appellant reported chemical addiction 
treatment at Progressive Mental Health in 
Baton Rouge, Louisiana from a Dr. Gadd in 
2002.  After obtaining the necessary 
consent, obtain all treatment records for 
any psychiatric treatment from this 
facility.  
4.  The RO should then readjudicate the 
veteran's claim.  If the benefit remains 
denied, the RO should issue a 
supplemental statement of the case, and 
return the case to the Board if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


